 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   DANIEL EUGENE FRAZER,         ) NO. EDCV 19-1347-DSF (E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       ) ORDER TO SHOW CAUSE RE INJUNCTION
                                   )
14   NEIL McDOWELL, et al.,        )
                                   )
15             Defendants.         )
     ______________________________)
16

17

18        Plaintiff, an inmate at the Ironwood State Prison, filed a civil

19   rights Complaint on June 23, 2019 and a First Amended Complaint on June

20   25, 2019.   Defendants are the Warden Neil McDowell, Chief Medical

21   Executive Finander and a prison doctor, Dr. Marcelo.   The First Amended

22   Complaint seeks an injunction to prevent or delay a prison transfer

23   presently scheduled to occur this summer.    Plaintiff alleges that a

24   transfer in hot weather would seriously jeopardize Plaintiff’s health

25   because Plaintiff’s medical conditions, including side effects from a

26   cancer drug, assertedly render Plaintiff unable medically to tolerate a

27   hot environment.   Plaintiff allegedly “would not survive a Summer-Time

28   transfer” (First Amended Complaint, p. 5).
 1        On or before August 5, 2019, Defendants shall show cause in

 2   writing, if there by any, why the Court should not issue an order

 3   enjoining Defendants from implementing any prison transfer of Plaintiff

 4   until further order of the Court.   Defendants shall attempt to show

 5   such cause by filing a declaration or declarations, signed under

 6   penalty of perjury.   Failure timely to file such a declaration or

 7   declarations may result in the granting of the requested injunction.

 8

 9

10        Dated:   July 26, 2019.

11

12

13                                       _____________/S/______________
                                                CHARLES F. EICK
14                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
